       Case 4:19-cv-01239 Document 19 Filed on 09/02/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                               September 02, 2020
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                 HOUSTON DIVISION

 COLLEEN YVONNE MAYBERRY,                         §
                                                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §             CIVIL ACTION H-19-1239
                                                  §
 ANDREW SAUL,                                     §
 COMMISSIONER OF THE                              §
 SOCIAL SECURITY ADMINISTRATION,                  §
                                                  §
      Defendant.                                  §

                                              ORDER

        Pending before the court is a memorandum and recommendation (“M&R”) by Magistrate

Judge Christina A. Bryan. Dkt. 18. The M&R recommends granting plaintiff Colleen Yvonne

Mayberry’s (“Mayberry”) motion for summary judgment (Dkt. 12), denying defendant Andrew

Saul’s (“Commissioner”) motion for summary judgment (Dkt. 13), and remanding the

Commissioner’s final decision for further consideration.

        Objections to the M&R were due on August 25, 2020, but no objections have been filed to

date. “When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” See Fed. R. Civ. P. 72(b)

advisory committee’s note to 1983 addition. Having reviewed the motions, responses, M&R, and

applicable law, the court finds no clear error.

        Nonetheless, the court would like to note and correct a minor technical issue in section II.2

of the M&R. In that section, Magistrate Judge Bryan introduces Mayberry’s argument that “the

ALJ failed to incorporate into the RFC her inability to function independently in interpersonal

relationships involving coworkers and supervisors.” Dkt. 18 at 7. Magistrate Judge Bryan then
      Case 4:19-cv-01239 Document 19 Filed on 09/02/20 in TXSD Page 2 of 2




cites to page five of Mayberry’s motion for summary judgment, but this argument is actually made

on pages one and two of Mayberry’s response to the Commissioner’s motion for summary

judgment. Id. Compare Dkt. 12-1 at 5–6 (arguing that the ALJ failed to incorporate into its RFC

the “inability to function independently”), with Dkt. 15-1 at 1–2 (arguing that the ALJ’s “RFC

does not incorporate a limitation related to contact with coworkers and supervisors”). Although

the two arguments regard the same sentence of Dr. Williams-Markum’s functional capacity

opinion, they are distinct. See Dkt. 18 at 6. More importantly, one argument fails while the other

is successful.

       With this minor clarification, the M&R (Dkt. 18) is ADOPTED IN FULL, Mayberry’s

motion for summary judgment (Dkt. 12) is GRANTED, and the Commissioner’s motion for

summary judgment (Dkt. 13) is DENIED. The Commissioner’s final decision is REMANDED

for further consideration as set forth in the M&R.

       Signed at Houston, Texas on September 2, 2020.




                                             _________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge




                                                2
